                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
              Plaintiff,
     vs.                                                   4:15CR3038

AMANDA SCHNOOR,                                       DETENTION ORDER
            Defendant.

      Defendant was afforded an opportunity for a hearing, but agreed to be
detained without a hearing. Defendant has therefore failed to meet the burden of
showing, by clear and convincing evidence pursuant to 18 U.S.C. § 3143 (a) and
Fed. R. Crim. P. Rule 32.1(a)(6) that Defendant will appear at court proceedings
and will not pose a danger to the safety of any person or the community if released.
The Court’s findings are based on the allegations within the Amended Petition.

IT IS ORDERED:

      1)    The defendant is committed to the custody of the Attorney General for
            confinement in a corrections facility; Defendant shall be afforded
            reasonable opportunity for private consultation with counsel; and on
            order of a court of the United States, or on request of an attorney for
            the government, the person in charge of the facility shall deliver
            Defendant to a United States Marshal for appearance in connection
            with a court proceeding.

      2)    The Amended Petition (Filing No. 148), supersedes the Initial Petition
            (Filing No. 129). The Initial Petition (Filing No. 129), is therefore
            terminated.


      March 14, 2019.                        BY THE COURT:
                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
